Citation Nr: 1206937	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran had active duty from August 1967 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned a 30 percent rating, effective November 2, 2006.  This matter also comes before the Board on appeal from an October 2007 rating decision, which denied the Veteran's claim of service connection for tinnitus.  

It is noted that the Veteran initially raised a claim of service connection for bilateral hearing loss when he filed his tinnitus claim.  His hearing loss claim was denied in the October 2007 rating decision.  The Veteran filed a notice of disagreement as to this issue and the tinnitus issue and a statement of the case dated in June 2008 was issued.  However, the Veteran only perfected the issue of tinnitus in his August 2008 VA Form 9.  

The Veteran initially requested a Board hearing for his PTSD claim in his March 2008 VA Form 9.  However, he subsequently withdrew this request in a March 2008 statement.  

It is noted that in October 2006 the Veteran submitted a VA Form 21-22 and appointed Disabled American Veterans (DAV) as his representative.  DAV entered written appearances on the Veteran's behalf at the RO level in June 2009 and at the Board leave in July 2011.  In July 2009, the Veteran attempted to appoint Veterans of Foreign Wars of the U.S. (VFW) as his representative.  The VA Form 21-22 submitted by the Veteran was never acknowledged by the VFW.  In September 2011, VFW confirmed that they were unable to accept representation of the Veteran as it was VFW policy to prohibit representation after the substantive appeal had been filed.  (The substantive appeal was filed in March 2008 for the PTSD claim and in August 2008 for the tinnitus claim).  A reading of 38 C.F.R. § 16.631(a) indicates that appointment of a representative is only valid when the power of attorney (VA Form 21-22) contains signatures by the claimant and the veterans service organization, representative, agent, or attorney.  Because the July 2009 VA Form 21-22 was never acknowledged by VFW, the appointment of VFW was invalid.  Further, 38 C.F.R. § 16.631(f)(1) provides that representation is revoked upon the receipt of a new power of attorney if it is executed by the claimant and the organization providing representation.  The VFW never acknowledged the power of attorney and the DAV never withdrew its representation under said provision.  In November 2011, VA attempted to clarify whether the Veteran intended to appoint different representation but no response was submitted.  As such, DAV's representation has continued and the July 2011 written appearance was valid.  


FINDINGS OF FACT

1.  The Veteran's service connected PTSD is manifested by sleeplessness, flashbacks, social isolation, and irritability.  

2.  The preponderance of the evidence is against a finding that the Veteran's tinnitus is related to an in-service disease or injury, to include in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 (2011). 

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in December 2006 satisfied the duty to notify provisions for the Veteran's claim of service connection for PTSD.  A predecisional letter dated in August 2007 further satisfied VA's duty to notify with respect to his claim of service connection for tinnitus.  Nevertheless, where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability rating, the Board notes that the VA requested and obtained all information from the Veteran to support his claims and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, any error is non-prejudicial.  In this case, service connection for PTSD has been granted, and initial disability ratings and effective dates have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With respect to the increased rating claim, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded VA examinations in April 2007 and July 2008 for his PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate, as they were predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disability at issue here.  

With respect to the Veteran's service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA audio examinations to assess his tinnitus in October 2007 and April 2009.  These examinations are adequate as they were predicated on a review of the medical records, and the medical opinion was derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Barr, 21 Vet. App. at 311; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II. Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's PTSD was initially evaluated as 30 percent disabling in June 2007 under 38 C.F.R. § 4.130, DC 9411.  Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  Id.  As will be discussed below, the Veteran's GAF scores have ranged from 55 at his April 2007 VA examination to a 60 during the July 2008 VA examination.  

Turning to the medical records, the Veteran requested an evaluation for PTSD in May 2006 as he was having difficulty sleeping and staying asleep due to his thoughts and flashbacks about Vietnam.  In a June 2006 psychiatry note, the Veteran's symptoms were consistent with a diagnosis of PTSD.  He attended some outpatient group therapy in May 2006 and June 2006.  

During an April 2007 VA examination, the Veteran reported being angry and irritable since his return from service.  He reported crying spells, chronic insomnia, nightmares, flashbacks of Vietnam, exaggerated startle response, and some paranoia.  He also indicated being uncomfortable in crowds.  The examination report also indicates that the Veteran was divorced and had two daughters and two grandsons.  He reported having good relationships with these family members as well as having close friends whom he accompanied to restaurants and bars.  The Veteran had no hobbies or leisure activities and reported a problem with alcohol abuse.  He also reported working steadily until his retirement.  

On examination, the Veteran was alert, oriented, and cooperative.  His speech was normal and clear and this thought process was goal-directed.  There were no hallucinations or suicidal or homicidal ideations noted.  There was also no gross memory impairment, obsessive or ritualistic behavior, or history of panic attacks noted.  He had a depressed and anxious mood as well as sleep impairment, to include chronic initial insomnia with occasional nightmares.  The examiner assessed the Veteran with PTSD and gave him a GAF score of 55 for chronic insomnia, irritability, isolation, restricted affect, and inability to tolerate crowds and social situations.  

The Veteran submitted to another VA examination in July 2008 where he again complained of social isolation and reported that his mood, sleep, attitude, and appetite had not changed since the April 2007 VA examination.  He indicated working until March 2007 when he retired after 22 years of continuous work.  The Veteran indicated spending his free time gardening and drinking alcohol.  He reported continued good relationships with his daughters, grandsons, and friends.  He regularly visited with his friends at bars where they would socialize.  

On examination, the examiner noted no suicidal ideation.  The Veteran's impulse control was good.  He was alert, oriented, cooperative, and pleasant.  His thought process was directed and there was no hallucinations or ideations noted.  His mood was euthymic and affect was restricted.  Some short term memory impairment was noted.  There was also some obsessive or ritualistic behavior noted given that the Veteran reported checking and rechecking doors and locks at night and constant vigilance when out in public.  There was no history of panic attacks but he experienced depressed moods one day every two weeks.  Sleep impairment was also noted.  He was diagnosed with PTSD and given a GAF score of 60 for his moderate difficulty in social situations, his chronic insomnia, frequent wakes, difficulty in crowds, difficulty concentrating, mild anxiety, and occasional depressed mood.  

The Veteran has submitted statements indicating some of his combat experiences as well as some of his symptoms, to include social isolation, vigilance when out in public, difficulty in stressful situations, memory impairment, and increased irritability and anger.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  
  
In weighing this evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.  Specifically, there is no evidence that the Veteran suffers from a flattened affect, abnormal speech, panic attacks, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation, or difficulty maintaining social relationships.  The Board recognizes the July 2008 VA examination report which shows some impairment with short term memory, moderate social isolation, and mild anxiety.  Further still, the July 2008 VA examiner also indicated that the Veteran had moderate difficulty in social situation.  However, there is no indication that the Veteran's social impairment has affected his ability to establish or maintain effective relationships as he has maintained lasting relationships with his daughters, grandchildren, and select friends for a number of years and has continuously been able to leave his house to engage in social engagements.  Further, the record does not show that the Veteran's PTSD caused marked occupational impairment as the Veteran retired in March 2007 after working for the Missouri Department of Transportation for 22 years.  There is no indication that the Veteran's PTSD caused reduced reliability or productivity due to his PTSD symptoms while on the job.  In fact, the July 2007 VA examiner indicate that the Veteran worked steadily until his retirement.  The Board acknowledges that the Veteran's PTSD symptoms effect his lifestyle; however, the effect that his PTSD symptoms do not warrant a rating in excess of 30 percent at this time.  See 38 C.F.R. § 4.130.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether a referral for extra-scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-scheduler consideration referral).

The schedular evaluation for the Veteran's PTSD is adequate.  The Veteran disagrees with the rating primarily on the basis of that his symptoms are more severe than rated.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available scheduler evaluation for this service-connected disability is adequate.  Referral for extra-scheduler consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-scheduler consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran maintained employment through the Missouri Department of Transportation for 22 years and retired in March 2007.  He had not raised, nor does the evidence show, that his PTSD has impacted his ability to obtain gainful employment.  As such, Rice is inapplicable in this case.  

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  

The record reveals a current diagnosis of tinnitus.  The Board turns to the issues of in-service incurrence and nexus.  

By way of background, the Veteran has submitted various statements regarding the constant noise exposure he experienced while in Vietnam, from gunfire and mortar attacks.  He indicated not wearing hearing protection and experiencing ringing in his ears after such exposure.  The Veteran's DD Form 214 indicates that he was trained as an AmTrac Crew Man.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates the probability of noise exposure for various service occupations.  The Veteran's specific occupation shows a high probability of in-service noise exposure.  The Veteran is also competent to report in-service noise exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, the Veteran's accounts of in-service acoustic trauma are presumed credible because he served in combat, as evidenced by his receipt of the Combat Action Ribbon.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As such, in-service acoustic trauma is conceded.  

The Veteran's service treatment records are silent for any complaints or treatment of hearing problems.  The August 1971 separation examination report shows that the Veteran was given an audiometric examination to assess his hearing.  However, there were no complaints of tinnitus during the examination.  

The Veteran was afforded another VA audio examination in October 2007 where the examiner reviewed the claims file.  The Veteran reported that his tinnitus had its onset about 10 years prior to the examination and that he experienced it daily.  The examiner acknowledged the Veteran's tinnitus and noted that the onset was significantly after the Veteran's military duty.  Due to this fact as well as the fact that no hearing problems were noted at the Veteran's separation examination, the examiner opined that his tinnitus was less likely as not due to his in-service noise exposure.  As provided above, this examination is adequate and given probative weight.  

The Veteran was afforded another VA audio examination in April 2009 to assess the nature and etiology of his hearing problems.  The Veteran reported that the onset of his tinnitus was 1 to 2 years prior to the examination and noted and it was constant.  The examiner diagnosed the Veteran with tinnitus and opined that his tinnitus was not related to service as the Veteran's service treatment records were negative for tinnitus, the Veteran reported that his tinnitus only began 1 to 2 years prior to the examination, and the Veteran had significant post-military noise exposure, to include drilling and hunting.  This examination is also adequate and given probative weight.   

In his February 2008 notice of disagreement, the Veteran asserted that although he told the October 2007 VA examiner that the onset of his tinnitus was around 1997, he had continually experienced ringing in his ears from the time of his active duty to the present.  The Board notes that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vt. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v Brown, 6 Vet. App. 465 (1994)(distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the Veteran is competent to state that he experienced tinnitus since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and his hearing was documented as being within normal limits at the time of his separation from service.  As such, there is affirmative evidence showing that he did not have tinnitus at the time of his separation from service.

In addition, the Veteran did not seek treatment or complain of tinnitus for many decades following his period of service.  In fact, during his October 2007 VA examination, the Veteran indicated that the onset of his tinnitus occurred about 10 years prior, or in 1997.  Despite his statements in his February 2008 notice of disagreement, he again stated that his tinnitus did not have its onset until many years after service separation as indicated in the April 2009 VA examination report.  Thus, the Veteran's claims that he has had tinnitus since service are not supported by the contemporaneous evidence of record and instead are contradicted by his statements.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The Board sympathizes with the Veteran and acknowledges that his tinnitus has likely had a significant impact on his daily life.  However, the weight of the evidence is against a finding that the Veteran's tinnitus was incurred in or related to service.  Again, post-service medical records show that the Veteran's tinnitus was not noted until 2007 and he did not seek treatment for his tinnitus until many years after service discharge.  See Maxson v. West, 12 Vet. App. 453, 459 (1999) aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that the medical evidence discounting a link to service outweighs the Veteran's statements offered in association with service nexus many years after service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for tinnitus.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.




(Continued on next page)
ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.

Entitlement to service connection for tinnitus is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


